 r,In the Matter of RETAIL MERCHANTS ASSOCIATIONOF TERRE HAUTE,INDIANA, EMPLOYER AND PETITIONERandRETAILCLERKS INTERNA-TIONAL ASSOCIATION, LOCAL ' UNION No. 983, AFL, UNIONCaseNo. 35-RM-10.DecidedApril 25, 1949DECISION,ANDORDERUpon a petition duly filed, a hearing was held before Harold V.Carey, a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.The motion made by theUnion to dismiss the petition is granted for the reasons set forth inparagraph 3.-Upon the entire record in the case, the Board 1 finds :1.The Employer 2 is an association of 22 retail stores in TerreHaute, Indiana. In the aggregate, the member stores annually pur-chase in excess of $7,940,000 worth of goods of which more than 75percent is purchased outside the State of Indiana.Only 2 membersannually purchase less than $35,000 worth of goods, of which 100percent is purchased outside of Indiana.All the members make asmall proportion of theirsalesoutside Indiana.Upon the basis of the foregoing facts, we find, contrary to theUnion's contention, that the Employer is engaged in commerce withinthe meaning of the National Labor Relations Act.32.Retail Clerks International Association, Local Union No. 983,AFL, herein called the Union, is a labor organization claiming torepresentonlythe employees of the members of the Employer.'Pursuantto theprovisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Murdock].2 The Association has power under its constitution to negotiate labor contracts bindingupon its members. It is clear that the Association possesses sufficient authority to engagein collective bargaining on behalf of its members to be deemed an employer within themeaning of Section 2 (2) ofthe Act.3Matter of Retail EmployeeRelationsCommission,80 N. L.It.B. 1478.83 N. L.R. B., No. 14.112 RETAIL MERCHANTS ASSOCIATIONOF TERREHAUTE, IND. 1133.No question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer requests an association-wide unit of all nonsuper-visory employees engaged in selling merchandise directly tocustomers,contending that this unit is warranted by: (1) the long history ofmultiple-employer bargaining among the city retailers and (2) theprovision in its constitution authorizing the Employer to negotiatelabor contracts for its members.The Union disclaims any interestin representing employees within that unit,-' which it contends is in-appropriate.Since 1936, there have been three different retail employers' asso-ciations in Terre Haute, which have negotiated hours,minimumwages, and grievance procedures, with the Union through negotiatingcommittees.'The majority of substantive terms of collective bar-gaining, such as working conditions, employees benefit programs,ac-tualwages, bonuses, percentage commissions, etc., have been deter-mined by negotiation between the Union and the individual stores,or in some cases have not been the subject of bargaining.The Employer was organized in May 1948, allegedlyas a successorto the Retail Merchants Division of the Chamber of Commerce. Itsmembership, however, includes only 22 of the 57 unionized retailemployers within Terre Haute, although 40 or more had been mem-bers of its predecessor.The 22 members include individually andcorporately owned businesses, some local and others members ofState or national chains.6The members are further diversified intheir operations, dealing in furniture, shoes, jewelry, women's ap-parel, and department goods.The present contract relates only tohours, minimum wages, and grievance procedures,7 and the Employeradmits that consideration of other substantive terms on an associa-tion-wide basis has been precluded by the diverse practices and re-quirements of the member employers.'Consistently with its disclaimer,the Union met with the Employer"as agent" for theemployer members, negotiated the unsigned contract currently in operation,ratified theterms thereof,but refused to sign the contract unless it was signed individually by themembers.Seeinfra,note 15.5 RetailMerchants Association (1936-1942) ;The Retail Merchants Division of theChamber of Commerce of Terre Haute(1942-1948) ;The Retail Merchants Association ofTerre Haute, the Petitioner(1948-).In 1947, the Union negotiated approximately 17contracts with individual Terre Haute retail store employers and 40 contracts throughthe negotiating committeeof theRetail Merchants Division of the Chamber of Commerce,for the unionized members of that group.Many labor policies of the members of the chains are not locally determined.° Seesupra,note 4. 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following factors militate against the requested unit : 8 (1) theabsence ofanyhistory of complete collective bargaining; 9 (2) theabsence of such bargaining as we have found contributes to the stabili-zation of labor relations; 10 (3) the failure of the Employer to includewithin its membership the majority of unionized retail stores withinthe area, or even of its predecessor; 11 (4) the divergent employmentand working conditions of the various employees.12The fact that the employers have designated the association to ful-fill, in whole or part, their obligation of bargaining with the represent-ative of their employees, is not determinative of the propriety ofthe requested unit.13Although employers have the statutory rightto designate their bargaining representative,1¢ they cannot, by suchdesignation alone, determine the unit appropriate for purposes of col-lective bargaining.Under the circumstances, we consider the requested association-wide unit inappropriate, and we shall therefore dismiss the petition 15ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the .petition filed in the instantmatter be, and it hereby is, dismissed..8 SeeMatter of Associated Shoe Industries of Southeastern Massachusetts,Inc., et at.,81 N. L. R.B. 224.9 SeeMatter of Norcal Packing Company,et at.,76 N. L.It. B. 254; cf.Matter of WirtsDistributing Company, etat.,82 N. L.R. B. 669.As the earlier contracts have fallenfar short of complete collective bargaining contracts,they do not constitute a history ofcollective bargaining which can be given weight.SeeMatter of Stanolind, Oil & Gas Co.,67 N. L. R.B. 375, and 58 N. L. It. B. 412;Matter of Standard Oil Company of Indiana,56 N. L.It. B. 1101, 1103;Matter of Corn Products RefiningCo.,52 N. L. It. B. 1324.10 Seesupra,note 9.CompareMatter of Sterling Pulp & PaperCo., 77 N. L. It. B. 63.nSeeMatter of Wirts Distributing Company, et at., supra.12 Seesupra,note 8.CompareMatter of New Bedford Cotton Mfgrs' Assn., 57N. L. It. B. 1345.13 SeeMatter of W. W. Fruit Company,60 N. L. R. B. 164, fn.3, andMatter of MurrayMotor Transport,81 N. L. It. B. 93.14 Section 8(b) (1) (B)of the Act as amended.15 As we are dismissing the petition on the ground that the unit requested is inappro-priate, we need not consider whether any question concerning representation exists when aunion disclaims representation within a multiple-employer unit claimed to be appropriateby an employer,but claims to represent a majority of the employees of the individualemployers within the multiple-employer unit.See however,Matter of York Motor ExpressCompany,82N.L.R.B.801;Matter of Standard-Coosa-Thatcher Company,80N. L. It. B. 50.